UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1997


In re: MAJOR MIKE WEBB,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael David Webb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael David Webb, a.k.a. Major Mike Webb, petitioned this court for a writ of

mandamus seeking an order enjoining early voting in Virginia in the 2020 general election

and compelling the Virginia State Board of Elections to apply the “pandemic exception”

and place Webb on the ballot even though Webb had not received the necessary signatures

to qualify for placement on the ballot. This court does not have jurisdiction to grant

mandamus relief against state officials. Gurley v. Superior Ct. of Mecklenburg Cnty., 411

F.2d 586, 587 (4th Cir. 1969) (per curiam). Accordingly, we deny Webb’s original and

supplemental petitions for a writ of mandamus. We deny as moot Webb’s motion for

injunctive relief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2